DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/9/2022 has been entered.
Response to Amendment
The amendments filed on 9/9/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 10-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub No. 2014/0183467)  in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578), Su (CN102503937, Machine translation), and Duan (CN10631692, Machine translation)
	Regarding Claim 1 and 3, Choi et al. teaches the following compound [page 22, and para 119 where Choi et al. teaches the compounds are limited thereto] used for OLEDs [Abstract]:
The following compound H26 on page 21

    PNG
    media_image1.png
    186
    193
    media_image1.png
    Greyscale


	Choi et al. is silent on pyrimidine groups, and chemical formula 6 and 8.
	Chen et al. teaches aryl cycles such as benzene, pyridine, pyrimidine, and triazine can achieve lower-lying LUMO and HOMO energy levels by introducing one or more nitrogen atoms into the cycle, and the incorporation of the Nitrogen units into the molecule provide good electron injection and hole blocking abilities, and high electron mobility, useful on OLEDs, and proving higher efficiencies [page 9568, left of the page and Fig. 2].
	Su et al. teaches a compound for OLEDs which comprises a linker compound comprising an aromatic compound and carbazole, which can be linked with an phenyl or a pyrimidine [page 2 of 6, middle of page, See R1, R2 and R3, which can be phenyl or pyrimidine]
	Since Choi et al. is concerned about providing lower driving voltages, higher luminescence, higher efficiencies and longer lifetimes  [Abstract] and a compound comprising linker phenyl groups, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the linker phenyl groups of Choi et al. with the pyrimidine groups as taught by Chen et al. and Su et al. in order to provide an OLED compound with higher efficiencies [Chen: page 9568, left of the page and Fig. 2]
Duan et al. teaches a compound for an organic light emitting device [page 1/12, top of page, first paragraph]. The compound listed below are C4, C11, C12, and C13 respectively [page 2/12, and page 4/12]

    PNG
    media_image2.png
    170
    385
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    443
    561
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    332
    433
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    371
    788
    media_image5.png
    Greyscale



Duan et al. teaches in the table on the bottom of page 11/12, and top of page 12/12, in regards to example 4, example 11, example 12, and example 13 which correspond to C4, C11, C12, and C13, shows that the change from the carbazole to the phenoxazine, phenothiazine, or, acridine type substituent resulted in improved driving voltage, current efficiency, and quantum efficiency [See table, page 11/12 and 12/12].
Since modified Choi et al. is concerned about providing lower driving voltages, higher luminances, higher efficiencies and longer lifetimes  [Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the carbazole group of Choi et al. with the nitrogen heterocyclic substituents of Duran et al. in order to provide improved driving voltage, current efficiency, and quantum efficiency.
Although modified Choi et al. does not explicitly teach the claimed compound, modified Choi et al. teaches a compound which would be an isomer of the claimed compound; therefore, one skilled in the art before the filing of the invention would have reasonably expected that a isomer of the compound of modified Choi et al. to have similar properties of the claimed isomer in the claim and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Within the combination above, modified Choi et al. teaches at least chemical formula 6, where R11-R18 are hydrogen, and R19 and R20 are alkyl groups, and at least chemical formula 8 where R21-R28 are hydrogen, and Y is oxygen
	Regarding Claim 7, within the combination above, modified Choi et al. is silent on the compounds of claim 7, modified Choi et al. teaches the compound 2-2 of the claim [See rejection of claim 1, where modified Choi et al. is modified with C12 of Duan et al.]
	Regarding Claim 10, within the combination above, modified Choi et al. teaches  a organic light-emitting diode, comprising: a first electrode [13, Fig. 1, 0123]; a second electrode facing the first electrode [17, Fig. 1, 0121]; and an emitting material layer [15, Fig. 1, 0126] between the first and second electrodes, wherein the emitting material layer comprises an organic compound according to claim 1 [0107]
	Regarding Claim 11, within the combination above, modified Choi et al. teaches wherein the emitting material layer further includes a first host, wherein the organic compound is used as a first dopant [0107]
	Regarding Claim 12, within the combination above, modified Choi et al. teaches all the structural limitations of the claim limitations; therefore, it is the view of the examiner that the claimed properties are inherently met, meeting the limitation of “wherein an energy bandgap between a Highest Occupied Molecular Orbital energy level of the first host and a Highest Occupied Molecular Orbital energy level of the first dopant or an energy bandgap between a Lowest Unoccupied Molecular Orbital energy level of the first host and a Lowest Unoccupied Molecular Orbital energy level of the first dopant is equal to or less than about 0.5 eV.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 13, within the combination above, modified Choi et al. teaches all the structural limitations of the claim limitations; therefore, it is the view of the examiner that the claimed properties are inherently met, meeting the limitation of “wherein each of an excited state singlet energy level and an excited state triplet energy level of the first host is higher than an excited state singlet energy level and an excited state triplet energy level of the first dopant, respectively.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 14, within the combination above, modified Choi et al. teaches all the structural limitations of the claim limitations; therefore, it is the view of the examiner that the claimed properties are inherently met, meeting the limitation of “wherein an energy bandgap between an excited state single energy level and an excited state triplet energy level of the first dopant is equal to or less than about 0.3 eV.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

	Regarding Claim 16, within the combination above, modified Choi et al. teaches all the structural limitations of the claim limitations; therefore, it is the view of the examiner that the claimed properties are inherently met, meeting the limitation of “wherein an excited state triplet energy level of the first dopant is lower than an excited state triplet energy level of the first host and an excited state singlet energy level of the first dopant is higher than an excited state singlet energy level of the second dopant.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub No. 2014/0183467) in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578), and Su (CN102503937, Machine translation)
	Regarding Claim 9, Choi et al. teaches the following compound [page 22, and para 119 where Choi et al. teaches the compounds are limited thereto] used for OLEDs [Abstract]:
The following compound is similar to Compound 3-16 

    PNG
    media_image6.png
    334
    416
    media_image6.png
    Greyscale


	Choi et al. is silent on pyrimidine groups.
	Chen et al. teaches aryl cycles such as benzene, pyridine, pyrimidine, and triazine can achieve lower-lying LUMO and HOMO energy levels by introducing one or more nitrogen atoms into the cycle, and the incorporation of the Nitrogen units into the molecule provide good electron injection and hole blocking abilities, and high electron mobility, useful on OLEDs, and proving higher efficiencies [page 9568, left of the page and Fig. 2].
	Su et al. teaches a compound for OLEDs which comprises a linker compound comprising an aromatic compound and carbazole, which can be linked with an phenyl or a pyrimidine [page 2 of 6, middle of page, See R1, R2 and R3, which can be phenyl or pyrimidine]
	Since Choi et al. is concerned about providing lower driving voltages, higher luminescence, higher efficiencies and longer lifetimes  [Abstract] and a compound comprising linker phenyl groups, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the linker phenyl groups of Choi et al. with the pyrimidine groups as taught by Chen et al. and Su et al. in order to provide an OLED compound with higher efficiencies [Chen: page 9568, left of the page and Fig. 2]
Although modified Choi et al. does not explicitly teaches the claimed compound, modified Choi et al. teaches a compound which would be an isomer of the claimed compound; therefore, one skilled in the art before the filing of the invention would have reasonably expected that a isomer of the compound of modified Choi et al. to have similar properties of the claimed isomer in the claim and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Within the combination above, modified Choi et al. teaches compound 3-16 of claim 9.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (JP2001313149, Machine translation) in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578), Su (CN102503937, Machine translation), and Duan (CN10631692, Machine translation), as applied above in addressing claim 1, in further view of Lee (US Pub No. 2015/0280160)
Regarding Claim 15, within the combination above, modified Choi et al. is silent on wherein the emitting material layer further comprises a second dopant [0054].
Lee et al. teaches a light emitting layer which comprises a first and second dopant  used to provide improved luminescence [0107-0108].
Since modified Choi et al. teaches the use of a light emitting layer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the emitting layer of modified Choi et al. with an additional dopant in order to provide improved luminescence [0107-0108].
Claims 17-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub No. 2014/0183467)  in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578), Su (CN102503937, Machine translation), and Duan (CN10631692, Machine translation), as applied above in addressing claim 1, in further view of Sato (US Pub No. 2014/0306213)
	Regarding Claim 17, within the combination above, modified Choi et al. teaches wherein the emitting material layer includes a first emitting material layer between the first and second electrode and between the first electrode and the first emitting material layer or between the first emitting material layer and the second electrode [Fig. 1, 0120-0125].
	Choi et al. is silent on a second emitting material layer
	Sato et al. teaches the use of a OLED which comprises a light emitting layer containing a first and second light emitting layer which both have different host materials [0258, 0093].
	Since modified Choi et al. teaches the use of a OLED with a light emitting layer, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the compound of modified Choi et al. in the OLED device of Sato et al as it is merely selection of a conventional OLED device configuration in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 18, within the combination above, modified Choi et al. teaches wherein the first emitting material layer includes a first host and a first dopant, wherein the first dopant comprises the organic compound [0107]
	Regarding Claim 19,  within the combination above, modified Choi et al. teaches wherein the second emitting material layer includes a second host and a second dopant [Sato: 0258, 0093]
	Regarding Claim 20, within the combination above, modified Choi et al. teaches all the structural limitations of the claim limitations; therefore, it is the view of the examiner that the claimed properties are inherently met, meeting the limitation of “wherein an excited state singlet energy level of the first dopant is higher than an excited state singlet energy level of the second dopant.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 21, within the combination above, modified Choi et al. teaches all the structural limitations of the claim limitations; therefore, it is the view of the examiner that the claimed properties are inherently met, meeting the limitation of “wherein each of an excited state singlet energy level and an excited state triplet energy level of the first host is higher than an excited state singlet energy level and an excited state triplet energy level of the first dopant, respectively, and an excited state singlet energy level of the second host is higher than an excited state singlet energy level of the second dopant.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 22, within the combination above, modified Choi et al. teaches wherein the second emitting material layer is disposed between the first electrode and the first emitting material layer, and further comprising an electron blocking layer disposed between the first electrode and the second emitting material layer [Sato: 0260].
	Regarding Claim 24, within the combination above, modified Choi et al. teaches wherein the second emitting material layer is disposed between the first emitting material layer and the second electrode, and further comprising a hole blocking layer between the second emitting material layer and the second electrode [Sato: 0260]
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub No. 2014/0183467) in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578), Su (CN102503937, Machine translation), and Duan (CN10631692, Machine translation), and Sato (US Pub No. 2014/0306213) as applied above in addressing claim 22, in further view of Adamovich (US Pub No. 20140374728)
	Regarding Claim 23, within the combination above, modified Choi et al. teaches is silent on  second host is formed as the same material as the electron blocking layer.
	Adamovich et al. teaches an OLED configuration comprising a host material for the emissive layer is the same as the electron blocking layer [0024].
	Since modified Choi et al. teaches the use of a OLED, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the OLED of modified Choi et al. with the OLED configuration of Adamovich et al. as it merely the selection of a conventional device configuration of OLED devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub No. 2014/0183467)   in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578), Su (CN102503937, Machine translation), and Duan (CN10631692, Machine translation), and Sato  (US Pub No. 2014/0306213) as applied above in addressing claim 22, in further view of Kondakaova (US Pub No. 20100084647)
	Regarding Claim 25, within the combination above, modified Choi et al. is silent on wherein the second host is formed as the same material as the hole blocking layer.
	Kondakaova et al. teaches an OLED configuration comprising a hole blocking layer and a light emitting layer having the same host [Claim 11].
	Since modified Choi et al. teaches the use of a OLED, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the OLED of modified Choi et al. with the OLED configuration of Kondakaova et al. as it merely the selection of a convention device configuration of OLED devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claims 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub No. 2014/0183467)  in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578), Su (CN102503937, Machine translation), and Duan (CN10631692, Machine translation), and Sato  (US Pub No. 2014/0306213) as applied above in addressing claim 22, in further view of Kim (US Pub No. 2015/0034923)
	Regarding Claim 26, within the combination above, modified Choi et al. is silent on the emitting material layer further comprises a third emitting material layer disposed oppositely to the second emitting material layer with respect to the first emitting material layer.
	Kim et al. teaches an OLED configuration comprising a first, second, and third light emitting layer [0010], each emitting layer comprises a least one host and dopant [0035, 0059, Claim 4].
	Since modified Choi et al. teaches the use of a OLED, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the OLED of modified Choi et al. with the OLED configuration of Kim et al. as it merely the selection of a convention device configuration of OLED devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 27, within the combination above, modified Choi et al. teaches wherein the first emitting material layer comprises a first host and a first dopant, wherein the first dopant comprises the organic compound [See rejection above]
	Regarding Claim 28, within the combination above, modified Choi et al. teaches wherein the second emitting material layer comprise a second host and a second dopant and the third emitting material layer comprises a third host and a third dopant [See rejection above]
	Regarding Claim 29, within the combination above, modified Choi et al. teaches all the structural limitations of the claim limitations; therefore, it is the view of the examiner that the claimed properties are inherently met, meeting the limitation of “wherein an excited state singlet energy level of the first dopant is higher than excited state singlet energy levels of the second and third dopants.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 30, within the combination above, modified Choi et al. teaches all the structural limitations of the claim limitations; therefore, it is the view of the examiner that the claimed properties are inherently met, meeting the limitation of “wherein each of an excited state singlet energy level and an excited state triplet energy level of the first host is higher than an excited state singlet energy level and an excited state triplet energy level of the first dopant, respectively, an excited state singlet energy level of the second host is higher than an excited state singlet energy level of the second dopant, and an excited state singlet energy level of the third host is higher than an excited state singlet energy level of the third dopant.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 31, within the combination above, modified Choi et al. teaches wherein the second emitting material layer is disposed between the first electrode and the first emitting material layer and the third emitting material layer is disposed between the first emitting material layer and the second electrode, and further comprising an electron blocking layer [Kim: 130, Fig. 1, 0038] disposed between the first electrode and the second emitting material layer [Kim: See electrode 100, second light emitting layer 230, 0057]
Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub No. 2014/0183467)  in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578), Su (CN102503937, Machine translation), and Duan (CN10631692, Machine translation), Sato (US Pub No. 2014/0306213), and Kim (US Pub No. 2015/0034923) as applied above in addressing claim 31, in further view of Adamovich (US Pub No. 20140374728)
	Regarding Claim 32, within the combination above, modified Choi et al. is silent on the second host is formed as the same material as the electron blocking layer.
	Adamovich et al. teaches an OLED configuration comprising a host material for the emissive layer which is the same as the electron blocking layer [0024].
	Since modified Choi et al. teaches the use of a OLED, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the OLED of modified Choi et al. with the OLED configuration of Adamovich et al. as it merely the selection of a conventional device configuration of OLED devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 33, within the combination above, modified Choi et al. teaches wherein the second emitting material layer is disposed between the first electrode and the first emitting material layer and the third emitting material layer is disposed between the first emitting material layer and the second  electrode, and further comprising a hole blocking layer [340, Fig. 1, 0066] disposed between the second electrode [380, Fig. 1, 0068] and the third emitting material layer [Kim: See third emitting layer 330, Fig. 1, 0064]
Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub No. 2014/0183467)  in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578), Su (CN102503937, Machine translation), Duan (CN10631692, Machine translation), Sato (US Pub No. 2014/0306213), and Kim (US Pub No. 2015/0034923) as applied above in addressing claim 33, in further view of Kondakaova (US Pub No. 2010/0084647)
	Regarding Claim 34, within the combination above, modified Choi et al. is silent on wherein the third host is formed as the same material as the hole blocking layer.
	Kondakaova et al. teaches an OLED configuration comprising a hole blocking layer and a light emitting layer having the same host [Claim 11].
	Since modified Choi et al. teaches the use of a OLED, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the OLED of modified Choi et al. with the OLED configuration of Kondakaova et al. as it merely the selection of a conventional device configuration of OLED devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 35, within the combination above, modified Choi et al. teaches further comprising an electron blocking layer [Kim: 130, Fig. 1, 0038]] disposed between the first electrode [100, Fig. 1, 0038] and the second emitting material layer [230, Fig. 1, 0057].
Claims 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub No. 2014/0183467)   in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578), Su (CN102503937, Machine translation), Duan (CN10631692, Machine translation), Sato (US Pub No. 2014/0306213), and Kim (US Pub No. 2015/0034923) as applied above in addressing claim 31, in further view of Adamovich (US Pub No. 20140374728)
	Regarding Claim 36, within the combination above, modified Choi et al. teaches  is silent on wherein the second host is formed as the same material as the electron blocking layer.
	Adamovich et al. teaches an OLED configuration comprising a host material for the emissive layer which is the same as the electron blocking layer [0024].
	Since modified Choi et al. teaches the use of a OLED, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the OLED of modified Choi et al. with the OLED configuration of Adamovich et al. as it merely the selection of a conventional device configuration of OLED devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding Claim 37, within the combination above, modified Choi et al. teaches an organic light-emitting device, comprising: a substrate [Kim: 50, Fig. 1, 0027]; and an organic light-emitting diode according to claim 10 over the substrate [Kim: Fig. 1]
	Regarding Claim 38, within the combination above, modified Choi et al. teaches wherein the organic light-emitting device comprises an organic light-emitting display device [Kim: 0005-0006].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 7, 9, and 10-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Choi (US Pub No. 2014/0183467)  in view of Chen (J. Mater. Chem. C, 2014, 2, 9565–9578), Su (CN102503937, Machine translation),and Duan (CN10631692, Machine translation) are the closest prior art.
	Choi et al. teaches the following compound [page 22, and para 119 where Choi et al. teaches the compounds are limited thereto] used for OLEDs [Abstract]:
	Chen et al. teaches aryl cycles such as benzene, pyridine, pyrimidine, and triazine can achieve lower-lying LUMO and HOMO energy levels by introducing one or more nitrogen atoms into the cycle, and the incorporation of the Nitrogen units into the molecule provide good electron injection and hole blocking abilities, and high electron mobility, useful on OLEDs, and proving higher efficiencies [page 9568, left of the page and Fig. 2].
	Su et al. teaches a compound for OLEDs which comprises a linker compound comprising an aromatic compound and carbazole, which can be linked with an phenyl or a pyrimidine [page 2 of 6, middle of page, See R1, R2 and R3, which can be phenyl or pyrimidine]
Duan et al. teaches a compound for an organic light emitting device [page 1/12, top of page, first paragraph]. 
	Modified Choi et al. teaches the limitations of the claim but does not disclose the limitations of the compounds of claim 5.
These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of the compounds of claim 5.
Therefore; Claim 1 is allowed once claim limitations in claim 5 are incorporated into claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726